Citation Nr: 1625325	
Decision Date: 06/23/16    Archive Date: 07/11/16

DOCKET NO.  14-27 041	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Whether an overpayment of VA educational assistance benefits (Dependents' Educational Assistance (DEA)) in the amount of $292.60 was properly created.


ATTORNEY FOR THE BOARD

M.H. Stubbs, Counsel


INTRODUCTION

The Veteran served on active duty from September 1963 to September 1967, from May 1968 to July 1975, and from November 1979 to September 1985.  The Veteran is deceased.  The appellant is his daughter.

This appeal comes before the Board of Veterans' Appeals (Board) from a March 2014 decision of a Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma (Muskogee Education Center) that notified the appellant of the reduction of Dependents' Education Benefits (DEA) caused by a change in her the enrollment dates provided by her college for the winter 2013/2014 semester that resulted in an overpayment of $292.60.  


FINDING OF FACT

As a result in the change of length of the semester from 9 weeks to 13 weeks, an overpayment of DEA benefits in the amount of $292.60 was validly created.


CONCLUSION OF LAW

A debt caused by an overpayment of Dependents' Educational Benefits in the amount of $292.60 was validly created.  38 U.S.C.A. §§ 3501, 5302 (West 2002 & Supp. 2014); 38 C.F.R. §§ 21.3135, 21.4146, 21.4270, 21.4272 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a). 

In this case, notice is not required because the issue presented involves the validity of a debt created by an overpayment of benefits.  See 38 U.S.C.A. § 5302; Barger v. Principi, 16 Vet. App. 132, 138 (2002) (The notice and duty to assist provisions of the statutes and regulations above do not apply to recovery matters, as chapter 51 and 53 already contain notice provisions.)  Nevertheless, the Board has reviewed the case and finds that the appellant received notice of the debt, the relevant legal criteria, and how it applied to her circumstances.  She has also had a fair opportunity to present arguments and evidence in support of her challenge of eligibility for certain payments.

The appellant was enrolled at the University of Texas at Arlington (Arlington in pursuit of a Bachelor of Science degree in nursing.  On March 12, 2014, Arlington provided enrollment and credit hour information for the appellant to the RO.  The notice included that the class would begin December 16, 2013 and would end February 14, 2014, for a total of six credit hours.  This was calculated by VA to be full time, and as such, VA dispersed a full-time enrollment payment of $1,972.57.

On March 18, 2014, Arlington provided an "amended training period" to VA.  This paperwork indicated training dates of November 4, 2013 to February 14, 2014.  Again, the training was for a total of six credit hours.

Based on the amended dates provided by Arlington, the RO determined that an overpayment of DEA benefits was created.  

On her April 2014 notice of disagreement, the appellant requested that the VA "take another look" to see if a valid debt was created.  She stated she would be happy to increase her number of hours at college to meet the criteria.

The rate of payment for VA basic educational assistance is dependent, in part, upon the status of the appellant's educational training (e.g., full time, 3/4 time, 1/2 time, etc.).  See 38 C.F.R. § 21.7136(b).  "Equivalent" credit hours are calculated when a term is not a standard semester or quarter as defined by VA regulation.  38 C.F.R. § 21.4271(g); 38 C.F.R. § 21.4200.  Regulations define a semester as usually consisting of a period of 15 to 19 weeks.  38 C.F.R. § 21.4200(b)(4).  When the term in question is not a standard semester, as is the case here, the number of credit hours taken will be adjusted through a formula, multiplying the number of credit hours by 18 and then dividing by the number of whole weeks in the term.  38 C.F.R. § 21.4272(g)(1).  The record reflects that the appellant's school operated on a semester basis.  

When the institution certifies that all undergraduate students enrolled for a minimum of 12 or 13 semester hours or the equivalent are charged full-time tuition, or considered full time for other administrative purposes, such minimum hours will establish the criteria for full-time measurement.  When 12 hours is properly certified as full time, VA will measure 9 through 11 hours as 3/4 time, 6 through 8 hours as 1/2 time, 4 through5 hours as less than 1/2 time and more than 1/4 time, and 1 through 3 hours as 1/4 time or less.  See 38 C.F.R. § 20.4270(c) footnote 2.

In an email received in July 2014, the appellant's school indicated that she had the following holiday breaks during the period in question: November 28 and 29, 2013; December 23 to 27, 2013; December 30 and 31, 2013; January 1, 2014; and January 20, 2014.  

In determining whole weeks for this formula VA will (i) determine the number of days from the beginning to the end of the term as certified by the educational institution, subtracting any vacation period of 7 days or more; (ii) divide the number of days in the term by 7; (iii) disregard a remainder of 3 days or less, and (iv) consider 4 days or more to be a whole week.  38 C.F.R. § 20.4272(g)(2).

Applying the nonstandard formula to the current case, the appellant's 6 credit hours for the pertinent period is multiplied by 18, equal to 108 (6 x 18).  The result, 108, must then be divided by the number of weeks in the training term.  The pertinent dates for this case are November 4, 2013 to February 14, 2014.  There are 103 days between these dates.  The appellant had a holiday break from December 23, 2013 to January 1, 2014 (10 days) which must be subtracted for 93 days (103-10).  The days in the term, minus the only holiday over 7 days (93), must then be divided by 7, for a total number of weeks of 13.28 (93/7).  This rounds to 13 weeks according to 38 C.F.R. § 20.4272(g)(2).  Therefore, the appellant's 108 credits must be divided by 13 weeks, which equals 8.3.  Thus, the appellant's equivalent credit hours are 8.3.

Based on the formula and the course hours information outlined in 38 C.F.R. § 20.4270(c) footnote 2, the appellant's credit hours were half time for the period from November 4, 2013 to February 14, 2014.

In the initial incorrect reporting by Arlington to VA, the appellant was receiving 6 credit hours for 9 weeks.  This resulted in a finding of a full-term, such that 108 (6x18) divided by 9, is equal to 12, or full time.  

Therefore, as a result of the initial incorrect reporting by the University of Texas-Arlington, the appellant was dispersed a full time payment of DEA benefits instead of the correct half time payment of DEA benefits.  

If a debt is created solely because of VA administrative error, the effective date of the reduction of benefits would be the date of the last payment based on this error; consequently, there would be no overpayment charged to the appellant for the portion of the overpayment attributable to administrative error.  38 U.S.C.A. § 5112(b)(10) ; 38 C.F.R. § 3.500(b); Jordan v. Brown, 10 Vet. App. 171, 175 (1997).

Here, the debt was created as a result of the University of Texas-Arlington initially sending the VA the wrong dates for the appellant's training class.  Based on these incorrect dates the VA overpaid the appellant $292.60.  The University of Texas-Arlington corrected the dates within six days, and the VA informed the appellant of the overpayment within 12 days.  Thus, the debt was not created as a result of any fraud or misrepresentation by the appellant, or by an administrative error on the part of the VA.  The debt was created as a result of an administrative error on the part of the University of Texas-Arlington, and the appellant was informed of the overpayment as soon as VA became aware of it, and only 12 days after the VA would have dispersed the funds.  The Board therefore holds that the creation of the overpayment in the amount of $292.60 is valid.

The appellant did not request a waiver of overpayment.  On her notice of disagreement she asked that the VA "take another look" at the overpayment debt, which began the issue of the validity of the debt on appeal.  On her substantive appeal, she noted that she thought she was taking a mandatory four week class during the period on appeal, but she had no paperwork to provide, so that this was based on her recollection.  She asked if the "documentation is correct and if I do owe $292.60 overpayment" would she have to pay with a check or would the money be withheld?  The Board does not find anywhere in her statements that she requested timely a waiver of overpayment.


ORDER

The overpayment of VA educational assistance benefits (DEA) in the calculated amount of $292.60 was properly created.



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


